NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                     JULIE JEANNIE MASON, Appellant.

                              No. 1 CA-CR 22-0025
                                FILED 12-8-2022


            Appeal from the Superior Court in Mohave County
                         No. S8015CR202000167
                The Honorable Derek C. Carlisle, Judge

                AFFIRMED IN PART; VACATED IN PART


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Kevin M. Morrow
Counsel for Appellee

Jill L. Evans Attorney at Law, Flagstaff
By Jill L. Evans
Counsel for Appellant
                            STATE v. MASON
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Maria Elena Cruz delivered the decision of the Court, in
which Judge Angela K. Paton and Judge Peter B. Swann1 joined.


C R U Z, Judge:

¶1            Julie Jeannie Mason appeals the superior court’s order
denying her motion to suppress, as well as her conviction and sentence for
one count of possession of dangerous drugs for sale. We affirm in part and
vacate in part.

              FACTUAL AND PROCEDURAL HISTORY

¶2            In January 2020, Arizona Department of Public Safety
Trooper Thomas Callister conducted a traffic stop on Mason’s rental car for
an obvious window tint violation. After approaching the car, Trooper
Callister observed numerous duffel bags in the back seat and smelled a
strong, chemical odor coming from the passenger window. Trooper
Callister observed Mason’s hand shaking when handing him her driver’s
license and rental car contract. Trooper Callister then had Mason sit in his
patrol car while he prepared the warning for the window tint violation.

¶3            While in his patrol car, Mason told Trooper Callister she and
her husband, Maurius Mason, traveled from Iowa to California to pick up
Mason’s aunt. Mason also said they returned only with the aunt’s clothing
in the duffle bags because the aunt decided to fly back instead. While
Trooper Callister printed the warning, he walked back to speak with
Maurius who confirmed the couple traveled to visit Mason’s aunt in
California. But Maurius claimed the duffle bags contained his and Mason’s


1       Judge Peter B. Swann was a sitting member of this court when the
matter was assigned to this panel of the court. He retired effective
November 28, 2022. In accordance with the authority granted by Article 6,
Section 3, of the Arizona Constitution and pursuant to Arizona Revised
Statutes (“A.R.S.”) section 12-145, the Chief Justice of the Arizona Supreme
Court has designated Judge Swann as a judge pro tempore in the Court of
Appeals for the purpose of participating in the resolution of cases assigned
to this panel during his term in office.



                                     2
                             STATE v. MASON
                            Decision of the Court

clothing and trip purchases, not the aunt’s clothing. Trooper Callister then
returned to his patrol car and again asked Mason what the duffle bags
contained. Mason repeated the luggage contained her aunt’s clothing and
added she and Maurius each had one small bag.

¶4            Both passengers denied having anything illegal in the car.
Maurius denied consent to search, and Mason gave consent to search only
her belongings. Trooper Callister then requested a canine unit, and the dog
alerted to the presence of drugs. Trooper Callister searched the car and
found numerous shrink-wrapped packages inside the duffle bags later
confirmed to be 362 pounds of methamphetamine.

¶5            The State charged Mason with both possession and
transportation of dangerous drugs for sale. Before trial, Mason moved to
suppress as unconstitutionally precluded all evidence obtained after
Trooper Callister issued the traffic warning. Mason argued Trooper
Callister exceeded the scope of the traffic stop and lacked reasonable
suspicion to search the car. The superior court denied the motion finding
Trooper Callister had reasonable suspicion to detain Mason after printing
the warning.

¶6            A jury convicted Mason of both charges, and the superior
court sentenced her to a twelve-year prison term. Mason timely appealed,
and we have jurisdiction pursuant to Arizona Constitution Article 6,
Section 9, and A.R.S. §§ 12-120.21(A)(1), 13-4031, and -4033(A)(1).

                               DISCUSSION

I.     Mason’s Motion to Suppress

¶7              Mason argues the superior court erred in denying her motion
to suppress. We review a denial of a motion to suppress for an abuse of
discretion. State v. Cornman, 237 Ariz. 350, 354, ¶ 10 (App. 2015). We view
the facts in the light most favorable to upholding the superior court’s ruling,
and we only consider the facts presented at the suppression hearing. State
v. Starr, 222 Ariz. 65, 68, ¶ 4 (App. 2009). We review the court’s legal
conclusions de novo, State v. Newell, 212 Ariz. 389, 397, ¶ 27 (2006), and we
must affirm the superior court if its ruling “was legally correct for any
reason,” State v. Perez, 141 Ariz. 459, 464 (1984).

¶8            Mason argues Trooper Callister improperly prolonged the
traffic stop because (1) Mason did not consent and (2) Trooper Callister




                                      3
                             STATE v. MASON
                            Decision of the Court

lacked reasonable suspicion.2 The Fourth Amendment to the United States
Constitution prohibits the government from conducting unreasonable
searches and seizures even in brief investigatory stops of people or vehicles.
United States v. Arvizu, 534 U.S. 266, 273 (2002) (citations and quotation
marks omitted). An officer may not extend a traffic stop any longer than
necessary to accomplish the traffic stop’s mission, and the officer’s
authority for the traffic stop ends when the “tasks tied to the traffic
infraction are—or reasonably should have been—completed.” Rodriguez v.
United States, 575 U.S. 348, 348-49 (2015).

¶9             After the officer conducting a routine traffic stop receives the
driver’s valid driver’s license and proof of entitlement to operate the
vehicle, the officer must let the driver leave without further delay or
questioning unless (1) the traffic stop becomes consensual or (2) during the
traffic stop “the officer gains a reasonable and articulable suspicion that the
driver is engaged in illegal activity.” State v. Teagle, 217 Ariz. 17, 23, ¶ 22
(App. 2007) (citation and quotation marks omitted). Reasonable suspicion
is more than a mere hunch, but “the Fourth Amendment only requires that
police articulate some minimal, objective justification for an investigatory
detention.” Id. at 23, ¶ 25. In determining whether a law enforcement
officer had reasonable suspicion, the court may not examine each factor
individually but must consider all factors collectively. Id. at 24, ¶ 25.

¶10            Mason relies on State v. Sweeney, 224 Ariz. 107 (App. 2010), for
the proposition that her continued detention after a completed traffic stop
was not supported by reasonable suspicion. But in Sweeney, we held that
the continued detention of a driver was unsupported by reasonable
suspicion because the nine factors upon which the officer relied “did not
give rise to objective reasonable suspicion of anything” and a “reasonably
prudent person’s suspicions would not be raised after observing” those
factors. Id. at 113, ¶ 24. We further held that those factors, which included
long distance travel to purchase a vehicle, a nervous driver, vague answers,
a strong smell of deodorizer, a clean car with no personal effects, an atlas
on the front passenger seat, an out of state plate, and a foreign driver
driving far back in the seat while sitting in a rigid upright position,
“resemble[d] those employed in drug courier profiles, which are now
inadmissible at trial as evidence of guilt.” Id. at ¶¶ 23, 25. The facts of
Mason’s case are distinguishable.




2      The parties do not challenge the constitutionality of the initial stop;
therefore, we do not address the issue.


                                      4
                            STATE v. MASON
                           Decision of the Court

¶11           While Mason did not consent to prolonging the traffic stop,
consent is not required when law enforcement has reasonable suspicion.
See Teagle, 217 Ariz. at 23, ¶ 22. The facts presented at the suppression
hearing support the conclusion that Trooper Callister had at least
reasonable suspicion to prolong the traffic stop. Trooper Callister testified
he suspected Mason was involved in criminal activity because (1) Mason
was driving a rental car with dark window tint, which was highly unusual;
(2) Mason’s hand shook when handing him her driver’s license and rental
car contract; (3) the back seats were folded down and covered with
multiple, large duffle bags; (4) he smelled a strong, chemical odor coming
from the passenger window; (5) Mason was “extremely” and
“exceptionally” nervous; (6) the passengers’ stories conflicted on the
purpose of the trip and the contents of the duffle bags; (7) Mason became
increasingly nervous throughout the stop; (8) he saw Mason’s heartbeat
“vigorously pulsing on her chest and stomach”; and (9) the passengers were
returning from California, a source state for drugs. Unlike in Sweeney,
Trooper Callister smelling a strong, chemical odor from inside the vehicle,
together with the other factors observed, gave rise to articulable reasonable
suspicion that crime may be afoot. The court did not err in denying Mason’s
motion to suppress all evidence obtained after Trooper Callister printed the
warning for the window tint violation.

II.    Double Jeopardy

¶12            Mason argues the superior court erred in imposing multiple
sentences for the same offense in violation of constitutional double jeopardy
protections. In its answering brief, the State concedes possession of
dangerous drugs for sale is a lesser-included offense of transportation of
dangerous drugs for sale and requests we vacate Mason’s conviction and
sentence for possession. We are not bound by the State’s concession of
error, see State v. Solis, 236 Ariz. 242, 249, ¶ 23 (App. 2014), and we review
whether one crime is a lesser-included offense of another de novo, In re
James P., 214 Ariz. 420, 423, ¶ 12 (App. 2007).

¶13           Mason claims her conviction for possession of dangerous
drugs for sale is a lesser-included offense of transportation of dangerous
drugs for sale, and thus we should vacate her conviction and sentence for
possession. The Double Jeopardy Clause of the Fifth Amendment to the
United States Constitution and Article 2, Section 10, of the Arizona
Constitution bar multiple punishments for the same offense. A lesser-
included offense contains some but not all elements of the greater offense
so that it is impossible to commit the greater offense without also
committing the lesser one. State v. Celaya, 135 Ariz. 248, 251 (1983). A


                                      5
                             STATE v. MASON
                            Decision of the Court

defendant may not be convicted of an offense and a lesser-included offense
because they are the same under double jeopardy principles. State v. Ortega,
220 Ariz. 320, 324, ¶ 9 (App. 2008) (citation omitted). “[W]hen the charged
possession for sale is incidental to the charged transportation for sale, it is
a lesser-included offense” because a person “cannot possibly be guilty” of
transportation for sale without also being guilty of possession for sale. State
v. Chabolla-Hinojosa, 192 Ariz. 360, 363, ¶¶ 12-13 (App. 1998).

¶14           It is settled in Arizona that possession is a lesser-included
offense of transportation. Id.; State v. Cheramie, 218 Ariz. 447, 449, ¶ 11
(2008). The superior court erred in sentencing Mason for both possession
and transportation in violation of constitutional double jeopardy
protections. We therefore vacate Mason’s conviction and sentence for
possession of dangerous drugs for sale.

                               CONCLUSION

¶15           We affirm in part and vacate in part.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        6